DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a contact" in the last line.  There is unclear antecedent basis/relationship for this limitation in the claim.  The claim needs to clarify the antecedence/relationship with the limitation “a contact available for pairing” recited in line 14.
Claims 2-7 depend from claim 1.
Claim sets 8-14 and 15-21 recite parallel issues as above.
Allowable Subject Matter
5.	Claims 1-21 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and pending the satisfaction of the Non-Statutory Obviousness-type Double Patenting rejections set forth in this Office action.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed and as best understood is not disclosed or rendered obvious in view of the prior art of record.  The prior art of record (closest being CHISHTI; US 2016/0080573 A1; as applied in the parent application 15/582,223) fails to teach or suggest, alone or in combination, the claimed features/techniques for behavioral pairing in a contact center system as specifically carried out in combination with the context, interaction, and totality/entirety of the steps/operations recited in claims 1, 8, and 15.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,930,180 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.  For example, claim 1 of the present application has similar scope as claim 1 of the parent patent except for “to apply an amount of agent utilization skew”.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  In re KARLSON (CCPA) 136 USPQ 184 (1963).  In re Van Ornum and Stang, 214 USPQ 761.  
9.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,942,405 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.  For example, claim 1 of the present application has similar scope as claim 1 of the parent patent except for “to apply an amount of agent utilization skew”.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  In re KARLSON (CCPA) 136 USPQ 184 (1963).  In re Van Ornum and Stang, 214 USPQ 761.  
10.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,116,800 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.  For example, claim 1 of the present application has similar scope as claim 1 of the parent patent except for “the probabilistic network flow model is adjusted to minimize agent utilization imbalance”.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  In re KARLSON (CCPA) 136 USPQ 184 (1963).  In re Van Ornum and Stang, 214 USPQ 761.  
11.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,284,727 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.  For example, claim 1 of the present application has similar scope as claim 1 of the parent patent except for “the probabilistic network flow model is adjusted to minimize agent utilization imbalance”.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  In re KARLSON (CCPA) 136 USPQ 184 (1963).  In re Van Ornum and Stang, 214 USPQ 761.
12.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,834,263 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only slightly broader in scope than the claims of the parent patent.  For example, claim 1 of the present application has similar scope as claim 1 of the parent patent except for “outcome estimates” limitations.  Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  In re KARLSON (CCPA) 136 USPQ 184 (1963).  In re Van Ornum and Stang, 214 USPQ 761.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HARRY S HONG/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        





August 10, 2022